DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 6, 13, and 16 are objected to because of the following informalities: 
In claim 6, the phrase “at least of” in line 1 should be amended to recite “at least one of.”
In claim 13, the phrase “at least of” in line 1 should be amended to recite “at least one of.”
In claim 16, the 3rd to last line should be amended to recite “localizing an abnormality of the breast within [[the]] at least one of the displayed combined.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 2 and 9 are indefinite because it is unclear how the scope of a “dual-energy tomosynthesis image” and “a dual-energy mammography image” (2nd to last paragraph of each claim) differ from one another. Those of ordinary skill in the art understand that a “dual-energy tomosynthesis image” generated from x-ray beams that have passed through a breast is a type of mammography image (i.e., a dual-energy tomosynthesis mammography image). However, the claim recites the tomosynthesis image and the mammography image in the alternative, suggesting that the tomosynthesis image is NOT a dual-energy mammography image, but is instead an alternative to a dual-energy mammography image. This confuses the scope of the claim terminology, as it is unclear how the claimed “dual-energy tomosynthesis image” differs from the claimed “dual-energy mammography image.” Examiner notes that claims 8 and 15 recite “wherein generating the at least one of the dual-energy tomosynthesis image or the dual-energy mammography image includes processing the first 2D mammography projection image and the second 2D mammogram projection image to generate at least one combined dual-energy 2D mammogram image,” which suggests that the “dual-energy mammography image” differs from the “dual-energy tomosynthesis image” by virtue of the mammography image being 2D. Examiner therefore suggests amended claims 2 and 9 to recite “a dual-energy 2D mammography image.” For the purposes of examination, the claims will be interpreted as intending to require that the “dual-energy mammography image” is a 2D image.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13, 15, 17, and 20 (reference claims) of U.S. Patent No. 9,020,579. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of clams are directed towards 2D and tomosynthetic mammography systems and methods. In particular:
Instant claim 2 is anticipated by reference claim 5.
Instant claim 3 is anticipated by reference claim 5.
Instant claim 4 recites computer aided detection (CAD). Reference claim 5 does not require this feature. However, reference claim 17 is directed towards a CAD processor. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 5 to include the use of CAD, as recited in reference claim 17, in order to display identifications of suspected abnormalities, as recited in reference claim 17.
Instant claim 5 recites that localizing the lesion is performed as part of a stereotactic or tomosynthesis guided biopsy procedure. Reference claim 5 does not require this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 5 to have localizing the lesion be performed as part of a stereotactic or tomosynthesis guided biopsy procedure, in order to provide appropriate diagnosis to a patient in need of biopsy assessment of a lesion, as is well-understood and conventional in the art. 
Instant claim 6 is suggested by the contrast imaging of reference claim 5. 
Instant claim 7 requires that the dual-energy image is a tomosynthesis image. Reference claim 5 does not require this feature. However, reference claim 13 is directed towards a dual-energy image tomosynthesis image. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 5 to include a dual-energy tomosynthesis image, as recited in reference claim 13, in order to facilitate identification of the position of the abnormality in three dimensions.
Instant claim 8 is anticipated by reference claim 5.
Instant claim 9 is anticipated by reference claim 17.
Instant claim 10 is anticipated by reference claim 17.
Instant claim 11 is anticipated by reference claim 17.
Instant claim 12 recites that localizing the lesion is performed as part of a stereotactic or tomosynthesis guided biopsy procedure. Reference claim 17 does not require this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 17 to have localizing the lesion be performed as part of a stereotactic or tomosynthesis guided biopsy procedure, in order to provide appropriate diagnosis to a patient in need of biopsy assessment of a lesion, as is well-understood and conventional in the art. 
Instant claim 13 is suggested by the contrast imaging of reference claim 20. 
Instant claim 14 requires that the dual-energy image is a tomosynthesis image. Reference claim 17 does not require this feature. However, reference claim 13 is directed towards a dual-energy image tomosynthesis image. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 17 to include a dual-energy tomosynthesis image, as recited in reference claim 13, in order to provide facilitate identification of the position of the abnormality in three dimensions.
Instant claim 15 is anticipated by reference claim 17.
The limitations of instant claim 16 are almost all present within reference claim 13.  However, instant claim 16 requires localizing an abnormality of the breast within one of the displayed images. Reference claim 13 does 
The limitations of instant claim 17 are all present within modified reference claim 13.
Instant claim 18 recites moving the x-ray source relative to the breast. Modified reference claim 13 does not explicitly recite this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of modified reference claim 13 to include moving the x-ray source relative to the breast in order to facilitate acquiring the tomosynthetic images, as is well-understood and conventional in the art. 
The limitations of instant claim 19 are all present within modified reference claim 13, or alternatively, within reference claim 15 dependent thereupon. 
The limitations of instant claim 20 are all present within modified reference claim 13.
Instant claim 21 recites that localizing the lesion is performed as part of a stereotactic or tomosynthesis guided biopsy procedure. Modified . 

Claims 2 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 14 (reference claims) of U.S. Patent No. 10,357,211. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of clams are directed towards 2D and tomosynthetic mammography systems and methods. In particular:
Instant claim 2 is anticipated by reference claim 5.
Instant claim 3 is anticipated by reference claim 5.
Instant claim 4 recites computer aided detection (CAD). Reference claim 5 does not require this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 5 to include the use of CAD, as in order to display identifications of suspected abnormalities, as is well-understood and conventional in the art. 
Instant claim 5 recites that localizing the lesion is performed as part of a stereotactic or tomosynthesis guided biopsy procedure. Reference claim 5 
Instant claim 6 recites a background subtraction imaging acquisition process. Reference claim 5 does not require this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 5 to include a background subtraction imaging acquisition process, in order to increase the conspicuity of tumors, as is well-understood and conventional in the art.
Instant claim 7 is anticipated by reference claim 5.
Instant claim 8 is anticipated by reference claim 5.
Instant claim 9 is anticipated by reference claim 14.
Instant claim 10 is anticipated by reference claim 14.
Instant claim 11 recites computer aided detection (CAD). Reference claim 14 does not require this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 14 to include the use of CAD, as 
Instant claim 12 recites that localizing the lesion is performed as part of a stereotactic or tomosynthesis guided biopsy procedure. Reference claim 14 does not require this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 14 to have localizing the lesion be performed as part of a stereotactic or tomosynthesis guided biopsy procedure, in order to provide appropriate diagnosis to a patient in need of biopsy assessment of a lesion, as is well-understood and conventional in the art. 
Instant claim 13 recites a background subtraction imaging acquisition process. Reference claim 14 does not require this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 14 to include a background subtraction imaging acquisition process, in order to increase the conspicuity of tumors, as is well-understood and conventional in the art.
Instant claim 14 is anticipated by reference claim 14.
Instant claim 15 is anticipated by reference claim 14.
Instant claim 16 is anticipated by reference claim 5.
Instant claim 17 is anticipated by reference claim 5.
Instant claim 18 recites moving the x-ray source relative to the breast. Reference claim 5 does not explicitly recite this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 5 to include moving the x-ray source relative to the breast in order to facilitate acquiring the tomosynthetic images, as is well-understood and conventional in the art. 
Instant claim 19 is anticipated by reference claim 5.
Instant claim 20 recites computer aided detection (CAD). Reference claim 5 does not require this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 5 to include the use of CAD, as in order to display identifications of suspected abnormalities, as is well-understood and conventional in the art. 
Instant claim 21 recites that localizing the lesion is performed as part of a stereotactic or tomosynthesis guided biopsy procedure. Reference claim 5 does not require this feature. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of reference claim 5 to have localizing the lesion be performed as part of a stereotactic or tomosynthesis guided biopsy procedure, in order to provide appropriate diagnosis to a patient in need of biopsy assessment of a lesion, as is well-understood and conventional in the art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2 - 4, 7, 9 - 11, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DeFreitas et al. (US 2005/0113681, of record, hereinafter “DeFreitas”).
	Regarding claim 2, DeFreitas shows a method for imaging a breast of a patient (abstract), the method comprising: 
	compressing, between an x-ray source (x-ray source 100, [0016] and fig. 1) and an x-ray detector (x-ray receptor 110, [0016] and fig. 1), the breast of the patient (“patient's breast 102 immobilized between a compression paddle 104 and a breast platform 106,” [0016] and fig. 1);
(“dual-energy breast tomosynthesis, whereby two tomosynthetic images at low and high energies are acquired and then subtracted, the two images being acquired through a process such as using successive scans at two different x-ray energy ranges or by alternating x-ray pulses of low and high energy to create the two images,” [0025]. Examiner maps the “first x-ray beam at a first x-ray energy” to a beam of the lower x-ray energy range); 
	detecting, by the x-ray detector, the first x-ray beam after the first x-ray beam has passed through the breast ([0025], detection is implicit in the acquisition of the images);
	emitting, from the x-ray source, a second x-ray beam at a second x-ray energy, wherein the second x-ray energy is different from the first x-ray energy (“dual-energy breast tomosynthesis…,” [0025]. Examiner maps the “second x-ray beam at a second x-ray energy” to a beam of the higher x-ray energy range);
	detecting, by the x-ray detector, the second x-ray beam after the second x-ray beam has passed through the breast ([0025], detection is implicit in the acquisition of the images);
	based on the detected first x-ray beam and the second x-ray beam, generating, by a processor, a dual-energy tomosynthesis image (“dual-energy breast tomosynthesis …,” [0025]); and 
(“… lesion is identified … outline of a suspected lesion in the breast,” [0020]; computer aided diagnosis, [0025]).

	Regarding claim 3, DeFreitas discloses the claimed invention substantially as noted above. DeFreitas further shows displaying the dual-energy tomosynthesis image (“… display any one or more of several types of tomosynthetic images reconstructed from the image data …,” [0020] and fig. 3).

	Regarding claim 4, DeFreitas discloses the claimed invention substantially as noted above. DeFreitas further shows that localizing the lesion includes performing, by the processor, computer aided detection (computer aided diagnosis, [0025]).

	Regarding claim 7, DeFreitas discloses the claimed invention substantially as noted above. DeFreitas further shows: 
	generating a first tomosynthesis projection image from the detected first x-ray beam (“dual-energy breast tomosynthesis, whereby two tomosynthetic images at low and high energies are acquired and then subtracted, the two images being acquired through a process such as using successive scans at two different x-ray energy ranges or by alternating x-ray pulses of low and high energy to create the two images,” [0025]. Examiner maps the “first tomosynthesis projection image” to the tomosynthetic image at the low energy); and 
([0025]. Examiner maps the “second tomosynthesis projection image” to the tomosynthetic image at the high energy); 
	wherein generating the dual-energy tomosynthesis image includes processing the first tomosynthesis projection image and the second tomosynthesis projection image to generate at least one reconstructed tomosynthesis slice image ([0025]).


	Regarding claim 9, DeFreitas shows a system for imaging a breast of a patient (abstract), the system comprising: 
	an x-ray source (“x-ray source 100 … source 100 moves in an arc centered at the top center of a patient's breast 102,” [0016] and fig. 1) capable of selectively moving relative to a patient's breast; 
	an imaging x-ray detector (x-ray receptor 110, [0016] and fig. 1); 
	a compression mechanism (compression paddle 104, [0016] and fig. 1) disposed between the x-ray source and the imaging x-ray detector; 
	a control module (electrical/electronic system 208, [0018] and fig. 2) programmed with a set of instructions that when executed cause the system to perform a set of operations, comprising: 	
	emitting, from the x-ray source, a first x-ray beam at a first x-ray energy (“dual-energy breast tomosynthesis, whereby two tomosynthetic images at low and high energies are acquired and then subtracted, the two images being acquired through a process such as using successive scans at two different x-ray energy ranges or by alternating x-ray pulses of low and high energy to create the two images,” [0025]. Examiner maps the “first x-ray beam at a first x-ray energy” to a beam of the lower x-ray energy range); 
	detecting, by the x-ray detector, the first x-ray beam after the first x-ray beam has passed through the breast ([0025], detection is implicit in the acquisition of the images);
	emitting, from the x-ray source, a second x-ray beam at a second x-ray energy, wherein the second x-ray energy is different from the first x-ray energy (“dual-energy breast tomosynthesis…,” [0025]. Examiner maps the “second x-ray beam at a second x-ray energy” to a beam of the higher x-ray energy range);
	detecting, by the x-ray detector, the second x-ray beam after the second x-ray beam has passed through the breast ([0025], detection is implicit in the acquisition of the images);
	based on the detected first x-ray beam and the second x-ray beam, generating, by a processor operatively connected to the x-ray detector, a dual-energy tomosynthesis image (“dual-energy breast tomosynthesis …,” [0025]); and 
	localizing a lesion of the breast within the dual-energy tomosynthesis image (“… lesion is identified … outline of a suspected lesion in the breast,” [0020]; computer aided diagnosis, [0025]).

	Regarding claim 10, DeFreitas discloses the claimed invention substantially as noted above. DeFreitas further shows the operations further comprise displaying the dual-energy tomosynthesis image (“… display any one or more of several types of tomosynthetic images reconstructed from the image data …,” [0020] and fig. 3).

	Regarding claim 11, DeFreitas discloses the claimed invention substantially as noted above. DeFreitas further shows that localizing the lesion includes performing computer aided detection (computer aided diagnosis, [0025]).

	Regarding claim 14, DeFreitas discloses the claimed invention substantially as noted above. DeFreitas further shows the operations further comprise: 
	generating a first tomosynthesis projection image from the detected first x-ray beam (“dual-energy breast tomosynthesis, whereby two tomosynthetic images at low and high energies are acquired and then subtracted, the two images being acquired through a process such as using successive scans at two different x-ray energy ranges or by alternating x-ray pulses of low and high energy to create the two images,” [0025]. Examiner maps the “first tomosynthesis projection image” to the tomosynthetic image at the low energy); and 
	generating a second tomosynthesis projection image from the detected second x-ray beam ([0025]. Examiner maps the “second tomosynthesis projection image” to the tomosynthetic image at the high energy); 
([0025]).

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Examiner note: DeFreitas is interpreted as meeting the limitations of claims 2 and 9, as discussed in the 102 rejections above. However, additional art rejections for claims 2 and 9 are being provided in order to provide the beast available art rejections for the limitations of the species claimed in dependent claims 8 and 15 (i.e., 2D mammography images as opposed to tomosynthetic mammography images).
Claims 2, 8, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao (US 6,683,934) in view of DeFreitas et al. (US 2005/0113681, of record, hereinafter “DeFreitas”).
	Regarding claim 2, Zhao shows a method for imaging a breast of a patient (“mammography … dual energy x-ray images,” col. 1, lines 7 - 21), the method comprising: 
	emitting, from an x-ray source (x-ray tube/generator 10, col. 3, line 2 and fig. 1), a first x-ray beam at a first x-ray energy (x-ray beam used to “take a high energy x-ray image,” col. 7, lines 1 - 8 and step 300 of fig. 3); 
	detecting, by an x-ray detector (x-ray detector 30, col. 3, line 7 and fig. 1), the first x-ray beam after the first x-ray beam has passed through the breast (acquire the first image from the detector, col. 7, lines 1 - 8 and step 300 of fig. 3);
	emitting, from the x-ray source, a second x-ray beam at a second x-ray energy, wherein the second x-ray energy is different from the first x-ray energy (x-ray beam used in the “low energy setting,” col. 7, lines 1 - 8 and step 300 of fig. 3);
	detecting, by the x-ray detector, the second x-ray beam after the second x-ray beam has passed through the breast (acquiring the second image, col. 7, lines 1 - 8 and step 300 of fig. 3);
	based on the detected first x-ray beam and the second x-ray beam, generating, by a processor, a dual-energy mammography image (“images … processed as a set of dual energy images to obtain … soft tissue and calcification images for mammography” col. 7, lines 19 - 27 and step 320 of fig. 3).
Zhao fails to show compressing the breast of the patient between the x-ray source and the x-ray detector. Zhao also fails to show localizing a lesion of the breast within the dual-energy mammography image.
DeFreitas discloses x-ray mammography with tomosynthesis. DeFreitas teaches compressing a breast (“patient's breast 102 immobilized between a compression paddle 104 and a breast platform 106,” [0016] and fig. 1) of a patient between an x-ray source (x-ray source 100, [0016] and fig. 1) and an x-ray detector (x-ray receptor 110, [0016] and fig. 1). DeFreitas also teaches localizing a lesion (“… lesion is identified … outline of a suspected lesion in the breast,” [0020]; computer aided diagnosis, [0025]) of the breast within a dual-energy (“dual-energy breast tomosynthesis,” [0025]) mammography image.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Zhao to include compressing the breast of the patient between the x-ray source and the x-ray detector, as taught by DeFreitas, in order to reduce patient motion, reduce scatter, separate overlapping structures in the breast, make the thickness of the imaged breast more uniform, and provide more uniform x-ray exposure, as suggested by DeFreitas ([0002]).
([0002]). 
Regarding claim 8, Zhao as modified by DeFreitas discloses the claimed invention substantially as noted above. Zhao further shows: 
generating a first 2D mammogram projection image (“take a high energy x-ray image,” col. 7, lines 1 - 8 and step 300 of fig. 3. Examiner notes that it is understood in the art that stationary x-ray source/detector systems, when used to acquire an image stationary patient breast tissue, generate a ‘2D mammogram projection image’) from the detected first x-ray beam; and 
generating a second 2D mammogram projection image from the detected second x-ray beam (acquiring the second image, col. 7, lines 1 - 8 and step 300 of fig. 3); 
wherein generating the dual-energy mammography image includes processing the first 2D mammography projection image and the second 2D mammogram projection image to generate at least one combined dual-energy 2D mammogram image (“images … processed as a set of dual energy images to obtain … soft tissue and calcification images for mammography” col. 7, lines 19 - 27 and step 320 of fig. 3).

	Regarding claim 9, Zhao shows a system for imaging a breast of a patient (“mammography … dual energy x-ray images,” col. 1, lines 7 - 21), the system comprising: 
(x-ray tube/generator 10, col. 3, line 2 and fig. 1);
	an imaging x-ray detector (x-ray detector 30, col. 3, line 7 and fig. 1); 
	a control module (“computer 40, which controls the x-ray tube/generator 10 and the x-ray detector 30 so as to acquire dual energy x-ray images of a subject 50,” col. 3, lines 7 - 9 and fig. 1) programmed with a set of instructions that when executed cause the system to perform a set of operations, comprising: 	
	emitting, from the x-ray source, a first x-ray beam at a first x-ray energy (x-ray beam used to “take a high energy x-ray image,” col. 7, lines 1 - 8 and step 300 of fig. 3);
	detecting, by the x-ray detector, the first x-ray beam after the first x-ray beam has passed through the breast (acquire the first image from the detector, col. 7, lines 1 - 8 and step 300 of fig. 3);
	emitting, from the x-ray source, a second x-ray beam at a second x-ray energy, wherein the second x-ray energy is different from the first x-ray energy (x-ray beam used in the “low energy setting,” col. 7, lines 1 - 8 and step 300 of fig. 3);
	detecting, by the x-ray detector, the second x-ray beam after the second x-ray beam has passed through the breast (acquiring the second image, col. 7, lines 1 - 8 and step 300 of fig. 3);
	based on the detected first x-ray beam and the second x-ray beam, generating, by a processor operatively connected to the x-ray detector, a dual-energy mammography image (“images … processed as a set of dual energy images to obtain … soft tissue and calcification images for mammography” col. 7, lines 19 - 27 and step 320 of fig. 3).
Zhao fails to show that the x-ray source is capable of selectively moving relative to a patient's breast. Zhao further fails to show a compression mechanism disposed between the x-ray source and the imaging x-ray detector. In addition, Zhao fails to show that the operations comprise localizing a lesion of the breast within the dual-energy mammography image.
DeFreitas discloses x-ray mammography with tomosynthesis. DeFreitas teaches an x-ray source (“x-ray source 100 … source 100 moves in an arc centered at the top center of a patient's breast 102,” [0016] and fig. 1) capable of selectively moving relative to a patient's breast. DeFreitas also teaches a compression mechanism (compression paddle 104, [0016] and fig. 1) disposed between the x-ray source (“x-ray source 100,” [0016] and fig. 1) and an imaging x-ray detector (x-ray receptor 110, [0016] and fig. 1). In addition, DeFreitas teaches operations comprising localizing a lesion (“… lesion is identified … outline of a suspected lesion in the breast,” [0020]; computer aided diagnosis, [0025]) of the breast within a dual-energy (“dual-energy breast tomosynthesis,” [0025]) mammography image.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Zhao to have the x-ray source be capable of selectively moving relative to a patient's breast, as taught by DeFreitas, in order to provide the ability to take x-ray data at a number of positions and form tomosynthetic images, as suggested by DeFreitas ([0005]), to thereby be able to 
It also would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Zhao to include a compression mechanism disposed between the x-ray source and the imaging x-ray detector, as taught by DeFreitas, in order to reduce patient motion, reduce scatter, separate overlapping structures in the breast, make the thickness of the imaged breast more uniform, and provide more uniform x-ray exposure, as suggested by DeFreitas ([0002]).
It also would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Zhao to have the operations comprise localizing a lesion of the breast within the dual-energy mammography image, as taught by DeFreitas, in order to facilitate early detection of breast cancer and thereby address “an important threat to women's health,” as discussed by DeFreitas ([0002]). 

Regarding claim 15, Zhao as modified by DeFreitas discloses the claimed invention substantially as noted above. Zhao further shows the operations further comprise: 
generating a first 2D mammogram projection image (“high energy x-ray image,” col. 7, lines 1 - 8 and step 300 of fig. 3. Examiner notes that it is understood in the art that stationary x-ray source/detector systems, when used to acquire an image stationary patient breast tissue, generate a ‘2D mammogram projection image’) from the detected first x-ray beam; and 
(acquiring the second image, col. 7, lines 1 - 8 and step 300 of fig. 3); 
wherein generating the dual-energy mammography image includes processing the first 2D mammography projection image and the second 2D mammogram projection image to generate at least one combined dual-energy 2D mammogram image (“images … processed as a set of dual energy images to obtain … soft tissue and calcification images for mammography” col. 7, lines 19 - 27 and step 320 of fig. 3).

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeFreitas in view of DeFreitas et al. (US 2009/0003519, of record, hereinafter “DeFreitas ‘519”).
Regarding claims 5 and 12, DeFreitas discloses the claimed invention substantially as noted above. 
DeFreitas mentions biopsies ([0020]), but is not specific to the step of localizing the lesion being performed as part of a stereotactic or tomosynthesis guided biopsy procedure.
DeFreitas ‘519 discloses integrated multi-mode mammography/tomosynthesis x-ray system and method. DeFreitas ‘519 teaches localizing a lesion as part of a stereotactic or tomosynthesis guided biopsy procedure (“… tomosynthesis imaging,… needle localization, and stereotactic imaging with a biopsy station mounted to the system,” [0005]; “stereotactic mode … the two or more images can be used to identify the location of a lesion, so that needle biopsy can be used …some or all of the images taken in the tomosynthesis mode and/or in the combined mode can be used to identify the location of a lesion for biopsy …,” [0035] and fig. 4).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of DeFreitas to have the step of localizing the lesion be performed as part of a stereotactic or tomosynthesis guided biopsy procedure, as taught by DeFreitas ‘519, in order to provide appropriate diagnosis to a patient in need of biopsy assessment of a lesion, as is well-understood and conventional in the art. 

Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeFreitas in view of Yu (US 2010/0034348).
Regarding claims 6 and 13, DeFreitas discloses the claimed invention substantially as noted above. 
DeFreitas also discusses contrast enhanced1 breast tomosynthesis ([0025]), but is not specific to the dual energy tomosynthesis image being based on a background subtraction imaging acquisition process.
Yu discloses x-ray mammography with tomosynthesis. Yu teaches a dual energy (“[d]ual energy digital subtraction … contrast agents of high atomic number Z, … [s]ubtractions of the images acquired at these two energies will greatly enhance the regions of larger uptake of the contrast agent,” [0030]) tomosynthesis image (“three-dimensional image can be constructed using tomosynthesis reconstruction, [0031]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of DeFreitas to have the dual energy tomosynthesis image be based on a background subtraction imaging acquisition process, as taught by Yu, in order to enhance the conspicuity of any tumor that might be present, as suggested by Yu ([0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that [0047] of applicant’s published specification refers to contrast imaging as “background subtraction.” Examiner therefore interprets the recitation of “background subtraction” as referring to subtraction of image data obtained before and after contrast enhancement.